Name: 2011/897/EU: European Council Decision of 19Ã December 2011 appointing a member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2011-12-29

 29.12.2011 EN Official Journal of the European Union L 345/21 EUROPEAN COUNCIL DECISION of 19 December 2011 appointing a member of the Executive Board of the European Central Bank (2011/897/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2) thereof, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.2 thereof, Having regard to the recommendation of the Council of the European Union (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), Whereas: (1) By letter dated 10 November 2011, the President of the European Central Bank, Mr Mario DRAGHI announced the decision of Mr Lorenzo BINI SMAGHI to resign from his position on the Executive Board with effect from the end of 31 December 2011. It is therefore necessary to appoint a new member of the Executive Board of the European Central Bank. (2) The European Council wishes to appoint Mr BenoÃ ®t COEURÃ  who, in its view, fulfils all the requirements set out in Article 283(2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mr BenoÃ ®t COEURÃ  is hereby appointed a member of the Executive Board of the European Central Bank for a term of office of eight years as from 1 January 2012. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 December 2011. For the European Council The President H. VAN ROMPUY (1) Not yet published in the Official Journal. (2) Opinion delivered on 14 December 2011 (not yet published in the Official Journal). (3) Opinion delivered on 8 December 2011 (not yet published in the Official Journal).